DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 objected to because of the following informalities: claim 18 last paragraph recites “the portion refrigerant inflow pipe”; it must be recited as “the portion of the refrigerant inflow pipe” each of the portion refrigerant inflow pipe. Appropriate correction is required.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract is 228 words; the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Allowable Subject Matter
Claims 5-9, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10-14, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanai (JPH 06241592 A).

Claim 1: Kanai discloses an air conditioner (i.e., FIG.1), comprising: 
a compressor (i.e., 1) that compresses a refrigerant; 
a condenser (i.e., 2) that condenses the refrigerant discharged (i.e., functional language) from the compressor (i.e., 1); 
at least one expansion valve (i.e., 4) that expands the refrigerant passing through (i.e., functional language) the condenser (i.e., 2); 
a gas-liquid separator (i.e., 3), through which the refrigerant passed through (i.e., functional language) the at least one expansion valve (i.e., 4) flows, that separates and discharges the refrigerant into gas refrigerant and liquid refrigerant (i.e., functional language); 
an evaporator (i.e., 6) that evaporates the liquid refrigerant discharged from (i.e., functional language) the gas-liquid separator (i.e., 3); 
a refrigerant inflow pipe (i.e., FIG.b, paragraph [27]: refrigerant pipe 32 connected to expansion valve) that connects the at least one expansion valve (i.e., 4) and the gas-liquid separator (i.e., 3); 
a bypass pipe (i.e., paragraph [27]: pipe 34 connected to bypass path 9) that connects the gas-liquid separator (i.e., 3) and the compressor (i.e., 2); and 
a refrigerant discharge pipe (i.e., 33) that connects the gas-liquid separator (i.e., 3) and the evaporator (i.e., 6), wherein 
the gas-liquid separator (i.e., 3) comprises: 
a housing (i.e., FIG.b) in which a portion of each of the refrigerant inflow pipe (i.e., 32), the bypass pipe (i.e., pipe 34 connected to bypass path 9), and the refrigerant discharge pipe (i.e., 33) is installed; 
a first partition wall (i.e., FIG.7a: 36), which is installed in an internal accommodation space (i.e., inherent) of the housing (i.e., FIG.b) and having a first opening (i.e., FIG.7a: 36a) formed by cutting out a portion of an outer surface thereof and disposed adjacent to the refrigerant inflow pipe (i.e., 32); and 
a second partition wall (i.e., FIG.7a: 36), which is spaced apart from the first partition wall (i.e., FIG.7a: 36) and installed in the internal accommodation space of the housing (i.e., FIG.b) and having a second opening (i.e., FIG.7a: 36a) formed by cutting out a portion (i.e., inherent) of an outer surface (i.e., inherent) thereof and disposed adjacent to the refrigerant discharge pipe (i.e., 33).

    PNG
    media_image1.png
    420
    582
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    332
    310
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    274
    332
    media_image3.png
    Greyscale


Claim 2: Kanai discloses the apparatus as claimed in claim 1, wherein the first partition wall (i.e., FIG.7a: 36) and the second partition wall (i.e., FIG.7a: 36) divide a first space (i.e., spaces formed between walls 36; see FIG.7a), which is a space (i.e., inherent) between the first partition wall (i.e., FIG.7a: 36) and an inner surface (i.e., inherent) of the housing, a second space (i.e., inherent see FIG.7a), which is a space (i.e., inherent) between the first partition wall and the second partition wall, and a third space (i.e., inherent see FIG.7a), which is a space (i.e., inherent) between the second partition wall and an inner surface (i.e., inherent) of the housing, and wherein a distal end (i.e., 32a) of the refrigerant inflow pipe (i.e., 32) is disposed in the first space, and a distal end (i.e., 33a) of the refrigerant discharge pipe (i.e., 33) is disposed in the third space (i.e., inherent see FIG.7a).  

    PNG
    media_image3.png
    274
    332
    media_image3.png
    Greyscale


Claim 3: Kanai discloses the apparatus as claimed in claim 2, wherein the gas-liquid separator (i.e., 3) further comprises a base (i.e., inherent is at bottom of separator) to which a lower end (i.e., inherent) of the first partition wall (i.e., FIG.7b: 36) and a lower end (i.e., inherent) of the second partition wall (i.e., FIG.7b: 36) are fixed (i.e., see FIG.7b), wherein the first opening (i.e., FIG.7a: 36a) extends in a direction crossing an upper surface (i.e., inherent) of the base (i.e., inherent is at bottom of separator), and has a first end (i.e., inherent) connected to the lower end of the first partition wall (i.e., FIG.7b: 36), and wherein the second opening (i.e., FIG.7a: 36a) extends in a direction crossing the upper surface of the base, and has a first end (i.e., inherent) connected to the lower end of the second partition wall (i.e., FIG.7b: 36).  

    PNG
    media_image4.png
    636
    366
    media_image4.png
    Greyscale


Claim 4: Kanai discloses the apparatus as claimed in claim 3, wherein the distal end (i.e., 32a) of the refrigerant inflow pipe (i.e., 32) is disposed adjacent to the upper surface (i.e., inherent) of the base (i.e., inherent) and spaced apart from the first opening (i.e., FIG.7a: 36a), and wherein the distal end (i.e., 33a) of the refrigerant discharge pipe (i.e., 33) is disposed adjacent to the upper surface (i.e., inherent) of the base (i.e., inherent) and spaced apart from the second opening (i.e., FIG.7a: 36a).  

    PNG
    media_image4.png
    636
    366
    media_image4.png
    Greyscale


Claim 10: Kanai discloses the apparatus as claimed in claim 1, wherein the portion (i.e., inherent) of the bypass pipe (i.e., 34) is connected in a vertical direction (i.e., see FIG.b) of the housing (i.e., FIG.b), and wherein each of the refrigerant inflow pipe (i.e., 32) and the portion (i.e., inherent) of the refrigerant discharge pipe (i.e., 33) is connected to the housing (i.e., FIG.b) in the vertical direction or in a horizontal direction (i.e., see FIG.b).  

    PNG
    media_image2.png
    332
    310
    media_image2.png
    Greyscale


Claim 11: Kanai discloses an air conditioner (i.e., FIG.1), comprising: 
a compressor (i.e., 1) that compresses a refrigerant; 
a condenser (i.e., 2) that condenses the refrigerant discharged (i.e., functional language) from the compressor (i.e., 1); 
at least one expansion valve (i.e., 4) that expands the refrigerant passing through (i.e., functional language) the condenser (i.e., 2); 
a gas-liquid separator (i.e., 3), through which the refrigerant passed through (i.e., functional language) the at least one expansion valve (i.e., 4) flows, that separates and discharges the refrigerant into gas refrigerant and liquid refrigerant (i.e., functional language); 
an evaporator (i.e., 6) that evaporates the liquid refrigerant discharged from (i.e., functional language) the gas-liquid separator (i.e., 3); 
a refrigerant inflow pipe (i.e., FIG.b, paragraph [27]: refrigerant pipe 32 connected to expansion valve) that connects the at least one expansion valve (i.e., 4) and the gas-liquid separator (i.e., 3); 
a bypass pipe (i.e., paragraph [27]: pipe 34 connected to bypass path 9) that connects the gas-liquid separator (i.e., 3) and the compressor (i.e., 2); and 
a refrigerant discharge pipe (i.e., 33) that connects the gas-liquid separator (i.e., 3) and the evaporator (i.e., 6), wherein 
the gas-liquid separator (i.e., 3) comprises: 
a housing (i.e., FIG.b) in which a portion of each of the refrigerant inflow pipe (i.e., 32), the bypass pipe (i.e., pipe 34 connected to bypass path 9), and the refrigerant discharge pipe (i.e., 33) is installed; 
a first partition wall (i.e., FIG.7a: 36), which is installed in an internal accommodation space (i.e., inherent) of the housing (i.e., FIG.b) and having a first opening (i.e., FIG.7a: 36a) formed by cutting out a portion of an outer surface thereof and disposed adjacent to the refrigerant inflow pipe (i.e., 32); and 
a second partition wall (i.e., FIG.7a: 36), which is spaced apart from the first partition wall (i.e., FIG.7a: 36) and installed in the internal accommodation space of the housing (i.e., FIG.b) and having a second opening (i.e., FIG.7a: 36a) formed by cutting out a portion (i.e., inherent) of an outer surface (i.e., inherent) thereof and disposed adjacent to the refrigerant discharge pipe (i.e., 33).
a first partition wall (i.e., FIG.7a: 36), which is installed in an internal accommodation space (i.e., inherent) of the housing (i.e., FIG.b) and having a first opening (i.e., FIG.7a: 36a) disposed adjacent to a distal end (i.e., 32a) of the refrigerant inflow pipe (i.e., 32); and 
a second partition wall (i.e., FIG.7a: 36), which is spaced apart from the first partition wall (i.e., FIG.7a: 36) and installed in the internal accommodation space (i.e., inherent) of the housing (i.e., FIG.b) and having a second opening (i.e., FIG.7a: 36a) disposed adjacent to a distal end (i.e., 33a) of the refrigerant discharge pipe (i.e., 33), wherein the gas refrigerant and liquid refrigerant are separated (i.e., functional language) by flowing through a plurality of spaces (i.e., spaces formed between walls 36; see FIG.7a) formed by the housing (i.e., FIG.b), the first partition wall (i.e., FIG.7a: 36), and the second partition wall (i.e., FIG.7a: 36) via the first and second openings (i.e., FIG.7a: 36a).  

    PNG
    media_image1.png
    420
    582
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    332
    310
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    274
    332
    media_image3.png
    Greyscale


Claim 12: Kanai discloses the apparatus as claimed in claim 11, wherein the plurality of spaces (i.e., spaces formed between walls 36; see FIG.7a) include a first space (i.e., inherent see FIG.7a), which is a space between the first partition wall (i.e., FIG.7a: 36) and an inner surface (i.e., inherent) of the housing (i.e., FIG.b), a second space (i.e., inherent see FIG.7a), which is a space between the first partition wall (i.e., FIG.7a: 36) and the second partition wall (i.e., FIG.7a: 36), and a third space (i.e., inherent see FIG.7a), which is a space between the second partition wall (i.e., FIG.7a: 36) and an inner surface (i.e., inherent) of the housing (i.e., FIG.b), and wherein the distal end (i.e., 32a) of the refrigerant inflow pipe (i.e., 32) is disposed in the first space (i.e., inherent see FIG.7a), and the distal end (i.e., 33a) of the refrigerant discharge pipe (i.e., 33) is disposed in the third space (i.e., inherent see FIG.7a).  

    PNG
    media_image3.png
    274
    332
    media_image3.png
    Greyscale


Claim 13: Kanai discloses the apparatus as claimed in claim 12, wherein the gas-liquid separator (i.e., 3) further comprises a base (i.e., inherent is at bottom of separator) to which a lower end (i.e., inherent) of the first partition wall (i.e., FIG.7b: 36) and a lower end (i.e., inherent) of the second partition wall (i.e., FIG.7b: 36) are fixed (i.e., see FIG.7b), wherein the first opening (i.e., FIG.7a: 36a) extends in a direction crossing an upper surface (i.e., inherent) of the base (i.e., inherent is at bottom of separator), and has a first end (i.e., inherent) connected to the lower end of the first partition wall (i.e., FIG.7b: 36), and wherein the second opening (i.e., FIG.7a: 36a) extends in a direction crossing the upper surface of the base, and has a first end (i.e., inherent) connected to the lower end of the second partition wall (i.e., FIG.7b: 36).  

    PNG
    media_image4.png
    636
    366
    media_image4.png
    Greyscale


Claim 14: Kanai discloses the apparatus as claimed in claim 13, wherein the distal end (i.e., 32a) of the refrigerant inflow pipe (i.e., 32) is disposed adjacent to the upper surface (i.e., inherent) of the base (i.e., inherent) and spaced apart from the first opening (i.e., FIG.7a: 36a), and wherein the distal end (i.e., 33a) of the refrigerant discharge pipe (i.e., 33) is disposed adjacent to the upper surface (i.e., inherent) of the base (i.e., inherent) and spaced apart from the second opening (i.e., FIG.7a: 36a).  

    PNG
    media_image4.png
    636
    366
    media_image4.png
    Greyscale


Claim 18: Kanai discloses an air conditioner (i.e., FIG.1), comprising: 
a compressor (i.e., 1) that compresses a refrigerant; 
a condenser (i.e., 2) that condenses the refrigerant discharged (i.e., functional language) from the compressor (i.e., 1); 
at least one expansion valve (i.e., 4) that expands the refrigerant passing through (i.e., functional language) the condenser (i.e., 2); 
a gas-liquid separator (i.e., 3), through which the refrigerant passed through (i.e., functional language) the at least one expansion valve (i.e., 4) flows, that separates and discharges the refrigerant into gas refrigerant and liquid refrigerant (i.e., functional language); 
an evaporator (i.e., 6) that evaporates the liquid refrigerant discharged from (i.e., functional language) the gas-liquid separator (i.e., 3); 
a refrigerant inflow pipe (i.e., FIG.b, paragraph [27]: refrigerant pipe 32 connected to expansion valve) that connects the at least one expansion valve (i.e., 4) and the gas-liquid separator (i.e., 3); 
a bypass pipe (i.e., paragraph [27]: pipe 34 connected to bypass path 9) that connects the gas-liquid separator (i.e., 3) and the compressor (i.e., 2); and 
a refrigerant discharge pipe (i.e., 33) that connects the gas-liquid separator (i.e., 3) and the evaporator (i.e., 6), wherein 
the gas-liquid separator (i.e., 3) comprises: 
a housing (i.e., FIG.b) in which a portion of each of the refrigerant inflow pipe (i.e., 32), the bypass pipe (i.e., pipe 34 connected to bypass path 9), and the refrigerant discharge pipe (i.e., 33) is installed; 
a first partition wall (i.e., FIG.7a: 36), which is installed in an internal accommodation space (i.e., inherent) of the housing (i.e., FIG.b) and having a first opening (i.e., FIG.7a: 36a) formed by cutting out a portion of an outer surface thereof and disposed adjacent to the refrigerant inflow pipe (i.e., 32); and 
a second partition wall (i.e., FIG.7a: 36), which is spaced apart from the first partition wall (i.e., FIG.7a: 36) and installed in the internal accommodation space of the housing (i.e., FIG.b) and having a second opening (i.e., FIG.7a: 36a) formed by cutting out a portion (i.e., inherent) of an outer surface (i.e., inherent) thereof and disposed adjacent to the refrigerant discharge pipe (i.e., 33).
a first partition wall (i.e., FIG.7a: 36), which is installed in an internal accommodation space (i.e., inherent) of the housing (i.e., FIG.b) and having a first opening (i.e., FIG.7a: 36a) disposed adjacent to a distal end (i.e., 32a) of the refrigerant inflow pipe (i.e., 32); and 
a second partition wall (i.e., FIG.7a: 36), which is spaced apart from the first partition wall (i.e., FIG.7a: 36) and installed in the internal accommodation space (i.e., inherent) of the housing (i.e., FIG.b) and having a second opening (i.e., FIG.7a: 36a) disposed adjacent to a distal end (i.e., 33a) of the refrigerant discharge pipe (i.e., 33), wherein the gas refrigerant and liquid refrigerant are separated (i.e., functional language) by flowing through a plurality of spaces (i.e., spaces formed between walls 36; see FIG.7a) formed by the housing (i.e., FIG.b), the first partition wall (i.e., FIG.7a: 36), and the second partition  wall (i.e., FIG.7a: 36) via the first and second openings (i.e., FIG.7a: 36a), and wherein the portion (i.e., inherent) of the bypass pipe (i.e., 34) is connected in a vertical direction (i.e., see FIG.b) of the housing (i.e., FIG.b), and wherein each of the portion (i.e., inherent) refrigerant inflow pipe (i.e., 32) and the portion (i.e., inherent) of the refrigerant discharge pipe (i.e., 33) is connected to the housing (i.e., FIG.b) in the vertical direction or in a horizontal direction (i.e., see FIG.b).  

    PNG
    media_image1.png
    420
    582
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    332
    310
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    274
    332
    media_image3.png
    Greyscale


Claim 19: Kanai discloses the apparatus as claimed in claim 18, wherein the plurality of spaces (i.e., spaces formed between walls 36; see FIG.7a) include a first space (i.e., inherent see FIG.7a), which is a space between the first partition wall (i.e., FIG.7a: 36) and an inner surface (i.e., inherent) of the housing (i.e., FIG.b), a second space (i.e., inherent see FIG.7a), which is a space between the first partition wall (i.e., FIG.7a: 36) and the second partition wall (i.e., FIG.7a: 36), and a third space (i.e., inherent see FIG.7a), which is a space between the second partition wall (i.e., FIG.7a: 36) and an inner surface (i.e., inherent) of the housing (i.e., FIG.b), and wherein the distal end (i.e., 32a) of the refrigerant inflow pipe (i.e., 32) is disposed in the first space (i.e., inherent see FIG.7a), and the distal end (i.e., 33a) of the refrigerant discharge pipe (i.e., 33) is disposed in the third space (i.e., inherent see FIG.7a).  

    PNG
    media_image3.png
    274
    332
    media_image3.png
    Greyscale


Claim 20: Kanai discloses the apparatus as claimed in claim 19, wherein the distal end (i.e., 32a) of the refrigerant inflow pipe (i.e., 32) is disposed adjacent to the upper surface (i.e., inherent) of the base (i.e., inherent) and spaced apart from the first opening (i.e., FIG.7a: 36a), and wherein the distal end (i.e., 33a) of the refrigerant discharge pipe (i.e., 33) is disposed adjacent to the upper surface (i.e., inherent) of the base (i.e., inherent) and spaced apart from the second opening (i.e., FIG.7a: 36a).  

    PNG
    media_image4.png
    636
    366
    media_image4.png
    Greyscale


  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to refrigeration:
Matsuda (2019/0242622 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAMRAN TAVAKOLDAVANI/           Examiner, Art Unit 3763                                                                                                                                                                                             
/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763